Felton, J.
1. What a judge orally declares is not a judgment until put in writing and entered as such. Hutcheson v. Hutcheson, 197 Ga. 603 (30 S. E. 2d, 107); McRae v. Smith, 164 Ga. 23 (137 S. E. 390); Foy v. McCrary, 157 Ga. 461 (121 S. E. 804); Freeman v. Brown, 115 Ga. 23 (1) (41 S. E. 385); Alexander v. Chipstead, 152 Ga. 851 (111 S. E. 552); Conley v. Pope, 161 Ga. 462 (131 S. E. 168); Cureton v. Cureton, 120 Ga. 559 (48 S. E. 162); Macon, Dublin &c. R. Co. v. Leslie, 148 Ga. 524 (97 S. E. 438); Swilley v. Hooker, 126 Ga. 353 (55 S. E. 31).
2. Where a general demurrer to a petition was sustained on August 30, 1851, and leave granted plaintiff to amend by September 10, 1951, and where the order provided that, if not amended by that time, “the said petition will stand dismissed,” in the absence of the allowance and filing of an amendment by the time allowed the petition stood automatically dismissed upon the expiration of such time. Kumpe v. Hudgins, 39 Ga. App. 788 (149 S. E. 56); Howell v. Fulton Bag & Cotton Mills, 188 Ga. 488, 490 (4 S. E. 2d, 181); Smith v. Atlanta Gas-Light Co., 181 *442Ga. 479 (182 S. E. 603); Pratt v. Gibson, 96 Ga. 807 (23 S. E. 839); Humphries v. Morris, 179 Ga. 55 (175 S. E. 242); Coffee v. Foote, 66 Ga. App. 701 (18 S. E. 2d, 782); Johnson v. Vassar, 143 Ga. 702 (85 S. E. 833); Cofer v. Maxwell, 201 Ga. 846 (41 S. E. 420).
Decided February 28, 1952.
George W. Fryhofer, Fulcher & Fulcher, for plaintiffs in error.
Ingram & Ingram, contra.
3. The oral statement by the judge to the attorney for the plaintiff, by telephone, that he would consider the amendment filed with him as of September 10, 1951, was ineffective as a judgment allowing the amendment or extending the time therefor, and the court erred in overruling the defendant’s motion to strike the amendment on the ground that the petition stood dismissed on September 10, 1951, and that the judge’s undated order, entered on September 11, 1951, allowing the amendment subject to objection, did not have the effect of keeping the case in court.
4. The court erred in refusing to strike the amendment.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.